DETAILED ACTION
Formal Matters
Claims 81-85 are new.  Claims 6-7, 10-13, 16-18, 20-30, 32, 35-37, and 40-79 are cancelled.  Claims 1-5, 8-9, 14, 15, 19, 31, 33, 34, 38, 39, and 80-85 are pending and under examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Priority
This application is national stage entry of PCT/IL2018/050265 filed on 3/7/2018, which claims priority from US provisional application 62/467,863 filed on 3/7/2017.  

Objections and Rejections Withdrawn
	The rejection under USC 112(d) over claim 19 is withdrawn per applicant’s amendments.   
	As these rejections are withdrawn, applicant’s arguments toward these rejections are moot.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims provide for a “derivatives” of pyrrolidone listed in the claim, but the specification does not provide a particular definition for what a derivative encompasses nor does it provide a representative number of species of “derivatives” of the given compounds to offer adequate description for such genre.  Derivatives could include compounds that are structurally and/or functionally different than what is intended by the applicant.  Thus, applicant would have description for particular derivatives or analogues listed in the specification, but does not have adequate description to claim as “derivatives”.  Chen CN 113788831 A published a new indolizine pyrrolidone derivative in December 2021, and thus, applicant did not have possession of all pyrrolidone derivatives.  However, applicant has support for pyrrolidone itself and any species of compounds in the instant specification that would be pyrrolidone derivative compounds.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is vague and indefinite for recitations of “derivatives” and/or “analogues” without providing the metes and bounds of what derivatives and analogues would encompass in terms of the compounds they are attached to.  Derivatives can include many types of compounds with various addition groups bonded in different ways and analogues can encompass many types of structural analogues with variable functions.   For the purpose of compact prosecution, any compounds that are reasonably considered derivatives of pyrrolidone will read on the claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 85 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 85 provides for a lower endpoint of “about 5 nm” while claim 3, on which it depends, provides for the endpoint of 5 nm without “about”.  Since “about” extends the range of the value it describes, claim 85 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 8, 9, 14, 15, 19, 31, 33, 34, 38, 39, and 81-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy US 20120093882.  
Roy teaches a stable pharmaceutical composition with nanodroplets of diclofenac or salts thereof with improved rates and extents of absorption of diclofenac or salts thereof (abstract).  Roy teaches a nanoemulsion with 0.5-3 wt% diclofenac sodium, 5-20 wt% ethanol (a short chain alcohol), 0.01-1 wt% menthol (peppermint essential oil), 2-10 wt% polysorbate 80, 5-20 wt% glycerol (a short chain alcohol), (10-30 wt%) soybean oil, 0.5-5 wt% methyl salicylate (wintergreen oil) and 25-75 wt% water (table 1).  Table 1 also provides for the nano gel form with the nanoemulsion and Carbopol gel (2 wt%).  Roy provides combining 25-50 wt% diclofenac sodium nanoemulsion with 50-100(75) wt% Carbopol gel in table 1, example 1.  This means the concentrations of each agent in the nanoemulsion will be split from one quarter to one half of the listed values in the nano gel form.  Example 1 provides that the Carbopol was mixed with water for hydration.  Roy provides for stabilizers including tween 20, tween 40, tween 60 and tween 80 (paragraph 53).  Roy teaches initiators like C1-C12 alcohols (glycerol, methanol, ethanol, propanol) (paragraph 54).  Roy teaches other possible oils including canola oil, olive oil, sesame oil and others (paragraph 52).  Roy teaches combining an oily phase with the diclofenac or salt thereof and other acceptable excipients with an aqueous phase to form an emulsion (claim 25 of Roy).  Roy teaches thickening agents like cellulose polymer, carbomer, polyvinyl alcohol poloxamers, polysaccharides or the like (paragraph 58).  Roy teaches use of lipids (paragraphs 18 and 21).  
Table 1 of Roy does not provide for two surfactants from the group, although it does provide for polysorbate 80.
Roy does teach other stabilizers/surfactants including others of the instant claims like other polysorbates.  
Thus, one of ordinary skill in the art at the time of instant filing would have included multiple stabilizers as needed for stabilizing effect of the nanodroplets by the teachings of Roy.  There would be a reasonable expectation of adding such other stabilizers and obtaining a composition of the instant claims with a reasonable expectation of success.  

Claims 3, 80 and 85 in addition to Claims 1, 2, 8, 9, 14, 15, 19, 31, 33, 34, 38, 39, and 81-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy US 20120093882 and Sutradhar et al (Eur. J. Nanomed., 2013, volume 5, pages 97-110).  
Roy teaches the claims as discussed above.  
Roy does not teach the average domain sizes of claims.  Roy does not teach phospholipids, although Roy teaches lipids as additives.  
Sutradhar teaches nanoemulsions for drug delivery (title and abstract).  Sutradhar teaches surfactants/emulsifiers including lecithin (phospholipids) (section of Surfactants).  Sutradhar teaches oils and co-surfactants in section on oils and co-surfactants (also table 2).  Figure 1 teaches the advantages of nanoemulsion nanomedicines including activity over longer period of time, lower dose requirement, better absorption and increased bioavailability.  Figure 6 teaches nanoemulsions for topical skin preparations.  Sutradhar teaches an average droplet size of 0.1 to 500 nm (second column of page 97).  Sutradhar teaches particle size within 500 nm (page 99, formulation process).  Sutradhar teaches making nanoemulsions by various procedures (pages 99-101).  Sutradhar teaches nanoemulsions of both o/w and w/o emulsions (Introduction).  
One of ordinary skill in the art at the time of instant filing would have included lecithin as a biodegradable surfactant for a nanoemulsion while also adjusting the droplet sizes down below 500 nm in making the nanoemulsions based on teachings of Sutradhar, which also provides for the advantages of such compositions for drug dose and drug delivery.  There would be a reasonable expectation of success in both providing a formulation with lecithin/phospholipids and droplet size averages of the instant claims based on the combined teachings of the references.

Claims 4 and 5 in addition to Claims 1, 2, 8, 9, 14, 15, 19, 31, 33, 34, 38, 39, and 81-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roy US 20120093882 and Kauffmann US5532000.  
Roy teaches the claims as discussed above.  
Roy does not teach the aspect ratios or elongated shape of the oily nanodomains/droplets.
Kauffmann teaches a cosmetic composition with hydrated spheroids (title and abstract).  Spheroids, by definition, are nearly spherical, rounded but not perfectly spherical, shapes capable of having aspect ratios of close to 1 such as 1.1 or more.  Thus, spheroids have an elongated shape since one axis diameter is shorter than the other.  The compositions of Kauffmann may have different forms including emulsions (claim 1 of Kauffmann).  
One of ordinary skill in the art at the time of instant filing would have seen spheroids as being appropriate shapes for the droplets in topical emulsion compositions by the teachings of Kauffmann.  There would be a reasonable expectation of producing an emulsion of Roy and also having spheroidal droplets in that formulation based on teachings of Kauffmann relating to droplet shape.  

Claims 1-5, 8-9, 14, 15, 19, 31, 33, 34, 38, 39 and 80-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang US 2010/0099766 and Sabale et al (International Journal of Pharmaceutical Investigation, 2012, volume 2, pages 140-149) as evidenced by Barot et al (AAPS PharmSciTech, 2012, volume 13, pages 184-192).  
“Topical” is to the intended use of the formulation.  Topical does not limit the structure of the claimed composition as it only refers to administering to a particular site of the body.  A number of pharmaceutical forms can provide that use.  
	Zhang teaches in example 5, an emulsion gel formulation with 1-4% diclofenac sodium, 1-20% PEG-8 (a polyoxyethylene), 1-10% polysorbate 60, 1-20% propylene glycol, 5-20% isopropyl alcohol, 1-5% cetearyl alcohol, 1-10% coco-caprylate/caprate, 1-10% mineral oil and 20-80% water.  The formulation also includes carbomer gelling agent at 0.5-3%.  Thus, Zhang provides for diclofenac sodium with two hydrophilic surfactants as provided by instant claim 1.  Zhang teaches a topically administered pharmaceutical composition for relief of pain and inflammation with a composition having a non-steroidal anti-inflammatory, at least one sensate, and optionally a self-warming system, in a topically administered vehicle (abstract and claim 1 of Zhang). Zhang teaches 1 to 5% by weight of NSAID active ingredient (paragraph 76).  Zhang teaches diclofenac or a pharmaceutically acceptable salt thereof (claim 2 of Zhang).  Zhang teaches nonionic emulsifiers including “fatty acid esters with mono- or poly-hydric alcohols, such as lower alkanols, ethylene glycol, propylene glycol, with oligohydroxy compounds, such as sorbitol, pentaerythritol or saccharose, or with polyhydroxy compounds, such as polyethylene glycol or polypropylene glycol” (paragraph 72).  Zhang teaches gel structure formers including polysaccharides having the most varied carbohydrate units, such as celluloses, starches, tragacanth, agar-agar, alginic acid and salts thereof, for example sodium alginate, and derivatives thereof, such as lower alkyl celluloses, for example methyl or ethyl celluloses, carboxy- or hydroxy-lower alkyl celluloses, such as carboxymethyl, hydroxyethyl, hydroxypropyl, hydroxypropylmethyl and ethylhydroxyethyl celluloses. Natural and semi-synthetic polymers include, for example, gelatine and gum arabic and acrylic (paragraph 73).  Zhang teaches 0.5 to 3 percent by weight of gel structure former (paragraph 73).  Warming sensate agents are taught to be ethanol, isopropyl alcohol, eugenol, cinnamon oil and others (paragraph 21).  Zhang teaches an alcohol components like ethanol or isopropanol (paragraph 56).  Zhang teaches cosolvents miscible with the aqueous phase including propylene glycol (paragraph 57).  Zhang teaches phosphatidyl choline and lecithins (paragraph 67).  Zhang teaches the form of an emulsion gel (paragraphs 82 and 84). Zhang teaches example 13 with PEG-8 solvent, propylene glycol solvent, isopropyl alcohol, dimethyl isosorbide, coco-caprylate/caprate, polyoxyl 20 cetostearylether emulsifier, diclofenac sodium, carbomer gel forming agent, petrolatum and dimethicone (oils) and xanthan gum along with water. Zhang teaches capsaicin (paragraph 23).  Zhang provides for an embodiment of the composition having A pharmaceutical composition comprising 5-60 wt. % of one or more non-aqueous solvents; 3-25 wt. % of emollients; 1-10 wt. % of an emulsifier (surfactant); 1-4 wt. % of a first pharmaceutical agent comprising a topically active non-steroidal anti-inflammatory agent; 1-4 wt. % of a second pharmaceutical agent selected from analgesic, anesthetic and antipruritic active agents; 0.01-3 wt. % of at least one sensate agent; 0.5-3 wt. % of a gel forming agent; ammonia solution in an amount sufficient to neutralize the pH; optional fragrance; and the remainder water (paragraph 91).  Zhang teaches “wherein the first phase comprises 5-40 wt. % of one or more non-aqueous solvents; 1-1 5 wt. % of emollients; 1-1 0 wt. % of emulsifier; 2-8 wt. % of a topically active non-steroidal anti-inflammatory agent; 0.1-2 wt. % of at least one sensate agent; 0.1-3 wt. % of a viscosity increasing agent; optional fragrance; and the remainder water; and wherein the second phase comprises 70-90 wt. % non-aqueous solvents; 0.5-10 wt. % of an emollient; 0.5-10 wt. % of an emulsifier; 1-10 wt. % of self-warming agent; and 0.1-3 wt. % of viscosity increasing agent” (paragraphs 93-94).  Zhang teaches diclofenac DEA (example 1). 
	Zhang provides for emulsion gel, but does not indicate what type of emulsion or the oily domain sizes in the composition.  
	Sabale teaches formulation and evaluation of microemulsion based hydrogels for topical delivery (title and abstract).  Sabale teaches globule sizes of 18.98 nm (Abstract).  Sabale teaches lists of oils, surfactants and cosurfactants in table 2.  Sabale teaches HPMC as a gel matrix (abstract).  The table 1 composition has bifonazole (drug), oleic acid (oil), tween 80 and IPA (isopropanol alcohol), water and HPMC K100M.  This composition has a drug, oil, hydrophilic surfactant, polar solvent and water with gelling agent (HPMC).  The introduction of Sabale provides for advantages that microemulsions have for drug delivery as compared to other typical forms like creams.  
Barot evidences that microemulsions have droplet sizes of 10 to 100 nm (Introduction of Barot).  Barot also evidences that the microemulsion droplets are nearly spherical/nearly round in shape, which would mean that they have aspect ratios close to 1 and would be considered more elongated in shape (see figure 3 of Barot, also section called Physio-Chemical Characterization of Optimized ME formulation and its gel (MBG)).  Note that aspect ratio is a measure of roundness of a droplet with 1 denoting a perfectly spherical shape.    
	Thus, one of ordinary skill in the art at the time of instant filing would have provided Zhang’s composition as a topical microemulsion hydrogel as this is a suitable type of emulsion gel for topical delivery of active agents by teachings of Sabale (See MPEP 2144.06).  There would be a reasonable expectation of success in combining the similar ingredients of the prior art and being able to process them into microemulsion hydrogels for topical delivery of drugs to skin by teachings of the references.  Zhang provides for a range of emulsifier (surfactant) that would allow one of ordinary skill in the art to add one or more of such agents in such an overlapping range with a reasonable expectation of success (see MPEP 2144.05). 
Response to Applicant’s Arguments Over the Rejection under USC 103 over 
Zhang and Sabale et al as evidenced by Barot
	Applicant argues via an affidavit filed on 10/7/2022 that a combination of two hydrophilic surfactants as from the group in the claim results in a formulation with smaller droplet sizes in a tighter distribution.  In turn, this results in formulations that are less opaque.  In regards to table 1, only formulations Ref and PGE(I) have two hydrophilic surfactants.  Although applicant indicates that hydrophilic surfactants 1-3 were selected from ethoxylated fatty alcohol (a genus depending on fatty alcohol used), polyoxyethylene sorbitan monostearate and decaglycerol mono/dioleate, it does not indicate which one is clearly surf. 1, surf. 2 and surf. 3.  It is not clear if surf. 1 is used at all in these tests.  Based on the affidavit data, there is not enough information to say whether one hydrophilic surfactant of the group will always result in a more opaque formulation than a formulation having two of the surfactants or that two of the hydrophilic surfactants will also provide for smaller droplets when used in varying amounts and ratios.  The prior art still allows for hydrophilic surfactants of the instant claims as well as making of smaller droplets by techniques of the art as well as adjusting amounts of surfactants and other ingredients (note teachings of Sutradhar that is cited in this action).  Example 5 of Zhang provides for a formulation with two hydrophilic surfactants (PEG, a polyoxyetheylene, and polysorbate 60).  Thus, the prior art still allows for known droplet sizes for such emulsion formulations and one of ordinary skill in the art would still be able to produce the formulations to achieve such droplet sizes of overlapping ranges in the prior art with a reasonable expectation of success as they are acceptable for such gelled emulsions.  If applicant has particular surfactant combinations that allow for smaller droplet sizes when compared to the closest formulations of the prior art, then applicant may overcome the prior art that is of record with such data and amendments that encompass those more particular formulations.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613